Title: From John Adams to Jean de Neufville & Fils, 24 March 1781
From: Adams, John
To: Neufville, Jean de, & Fils (business)



Gentlemen
Leyden March 24 1781

I received last night your favour of the 22d., inclosing three Bills of Exchange which I have accepted and return inclosed. I have also received another Letter on the Affair of St. Eustatia. I Sincerely condole with you, on the Loss of that Island both as it affects the publick and as it must probably more or less affect your private Interest.
There is great Pains taken to represent this as a fatal Blow to the United States of America, at which I can do nothing but laugh. In my private opinion it will be better for America. The Property taken in that Island, I shrewdly suspect, belonging to English Scotch and Irish Merchants, was more than all that belong to french Americans and even Dutch, altogether. In this I may be mistaken, but in all Events the American Property there was not much.
However after the insidious Artifices of the English in holding out false appearances of a disposition for Peace, shall have amused 8 or 9 nations for a little while, when they discover themselves to have been only duped and mocked by English Impudence this outrage, with others cannot but Unite all the maritime nations in one decisive League, in support of the Freedom of Commerce, and American Independance, without which it is evident to demonstration that the Liberty of the Seas cannot longer exist.
Put American again in dependance on England, and it would be in their joint Power in twenty years, to conquer all the Possessions Establishment of the Spaniards French Dutch and Portuguese in the East and West Indies in Spight of all that the rest of Mankind could do to prevent it. With great Respect, I have the Honour to be, &c.
I would not advise the Powers of Europe, therefore, to let America be reduced to the Necessity, of proposing Terms to Great Britain. With great Respect, I have the Honour to be &c.
